Title: From James Madison to the House of Representatives, 21 December 1816
From: Madison, James
To: House of Representatives


        
          December 21. 1816
          To the House of Representatives of the United States.
        
        In compliance with the Resolution of the House of Representatives of the 6th. instant, I transmit to them, the proceedings of the Commissioner appointed under the “Act to authorise the payment for property lost, captured, or destroyed by the Enemy while in the military service of the United States and for other purposes” as reported by the Commissioner to the Department of War.
        
          James Madison
        
      